                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   MICHAEL SCIORE and OLD CITY        1:19-cv-13775-NLH-AMD
   PRETZEL COMPANY, LLC,
                                      OPINION
                Plaintiffs,

        v.

   KELLY PHUNG, STUDIO KP LLC,
   and JOHN DOES #1-8,

                Defendants.


APPEARANCES

DAVID D. LIN
LEWIS & LIN LLC
81 PROSPECT STREET
SUITE 8001
BROOKLYN, NY 11201

     Counsel for Plaintiffs.

MATTHEW ADAM GREEN
OBERMAYER REBMANN MAXWELL & HIPPEL LLP
1120 ROUTE 73
SUITE 420
MOUNT LAUREL, NJ 08054

JOSHUA BENJAMIN KAPLAN
OBERMAYER REBMANN MAXWELL & HIPPEL LLP
1120 ROUTE 73
SUITE 420
MOUNT LAUREL, NJ 08054

     Counsel for Defendants.

HILLMAN, District Judge

     This matter comes before the Court on motion of Kelly Phung

and Studio KP, LLC (collectively, “Defendants”) to dismiss the
complaint filed by Michael Sciore and Old City Pretzel Company,

LLC (collectively, “Plaintiffs”).    (ECF No. 7).   For the reasons

that follow, Defendants’ motion to dismiss will be denied.

                             BACKGROUND

      Sciore is the owner of Old City Pretzel Company, which in

turn owns and operates a now-closed restaurant in Philadelphia,

Pennsylvania called Ardiente.   (ECF No. 1 (“Complaint”) at ¶¶4-

5).   According to Plaintiffs, the individual-Defendants 1

published harassing, defamatory, and false reviews about

Ardiente on Yelp.com, a website on which users review businesses

and share experiences with an online community (“Yelp”). 2   See,

e.g., (Complaint at ¶¶19-26).   Plaintiffs allege the individual-

Defendants left these reviews for the sole purpose of harming

Plaintiffs’ reputation and causing them to lose revenue. 3   See,

e.g., (Complaint at ¶24).




1 Plaintiffs allege that Phung owns a salon in Philadelphia,
Studio KP. See (Complaint at ¶23). Phung’s Yelp reviews
reference her studio and suggest that Phung will use her
business as a platform to share her experiences at Ardiente with
others. (Complaint at ¶20).

2 See Yelp.com, https://www.yelp.com/writeareview (“Review your
favorite businesses and share your experiences with our
community”) (last visited March 10, 2020).
3
 Plaintiffs allege, on information and belief, that “Phung may
not have even been present at the restaurant at the time of the
alleged incident” for which the review was left. (Complaint at
¶25).

                                 2
      On August 24, 2018, Plaintiff filed the first iteration of

this action under separate docket number, Sciore, et al. v.

Phung, et al., No. 18-cv-13220 (D.N.J.) (the “First Action”).

Prior to Defendants answering or otherwise responding to the

complaint in the First Action, Plaintiffs voluntarily dismissed

the matter, without prejudice, pursuant to Rule 41(a)(1)(A)(i)

of the Federal Rules of Civil Procedure. 4     (First Action, ECF No.

5).   Defendants moved for relief under Rule 60 of the Federal

Rules of Civil Procedure, arguing that the matter should be

dismissed with prejudice as opposed to without prejudice.        See

(First Matter, ECF No. 16 at 3).       Among other things, the Court

found that voluntary dismissal does not constitute a final

judgement or order, and therefore, relief under Rule 60 was not

appropriate.   Sciore v. Phung, No. 18-cv-13220, 2019 U.S. Dist.

LEXIS 148302, *2 (D.N.J. Aug. 30, 2019).

      On June 14, 2019, Plaintiffs filed a new action in this

Court against Defendants, pursuing allegations nearly identical

to those presented in the First Action.      Sciore, et al. v.

Phung, et al., No. 19-cv-13775 (D.N.J.) (the “Second Action”).

On August 28, 2019, Defendants filed their present motion to

dismiss, alleging that, under the doctrine of res judicata, the


4 Fed. R. Civ. P. 41(a)(1)(A)(i) provides that a “plaintiff may
dismiss an action without a court order by filing [] a notice of
dismissal before the opposing party serves either an answer or a
motion for summary judgment.”
                                   3
First Action bars the Second Action.         (ECF No. 7).   Plaintiffs

have opposed.    (ECF No. 8).    As such, the present motion is ripe

for adjudication.

                                DISCUSSION

  I.     Subject Matter Jurisdiction

       This Court exercises subject matter jurisdiction pursuant

to 28 U.S.C. § 1332.

  II.    Legal Standard

       When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).

       “Dismissal for failure to state a claim is appropriate when

it is obvious, either from the face of the pleading or from

other court records, that an affirmative defense such as res

judicata will necessarily defeat the claim.”         McLaughlin v. Bd.

of Trs. of the Nat’l Elevator Indus. Health Ben. Plan, 686 Fed.

Appx. 118, 121 (3d Cir. 2017) (citing Jones v. Bock, 549 U.S.

199, 215, 127 S. Ct. 910, 166 L. Ed. 2d 798 (2007)).




                                    4
  III. Defendants’ Motion To Dismiss

     Defendants argue the doctrine of res judicata bars the

Second Action because Plaintiffs voluntarily dismissed the First

Action.    Defendants’ argument is inconsistent with relevant

authority.

     “Res judicata, also known as claim preclusion, bars a party

from initiating a second suit against the same adversary based

on the same ‘cause of action’ as the first suit” if certain

conditions are met.    Duhaney v. AG of the United States, 621

F.3d 340, 347 (3d Cir. 2010), cert. denied, 563 U.S. 1035, 131

S. Ct. 2961, 180 L. Ed. 2d 250 (2011) (citing In re Mullarkey,

536 F.3d 215, 225 (3d Cir. 2008)).    A party seeking to invoke

res judicata must establish three elements: “(1) a final

judgment on the merits in a prior suit involving (2) the same

parties or their privies and (3) a subsequent suit based on the

same cause of action.”    Id. (quoting In re Mullarkey, 536 F.3d

at 225).

     Defendants have not established that Plaintiffs’ voluntary

dismissal of the First Action constitutes (1) a final judgment

(2) on the merits.    As this Court previously explained in the

First Action, Plaintiffs’ “unilateral voluntary dismissal under

Rule 41(a)(1)(A)(i) does not constitute a final judgment[.]”

Sciore v. Phung, 2019 U.S. Dist. LEXIS 148302, at *2 (citing

Catbridge Machinery, LLC v. Cytec Engineered Materials Inc., No.

                                  5
12-cv-137, 2012 WL 2952434, *5 (D.N.J. 2012) (explaining that a

voluntary dismissal “does not operate as a final order”).

     Furthermore, while Defendants argue that an initial

voluntary dismissal operates as a dismissal with prejudice or a

decision on the merits, the plain language of Rule 41 and

Supreme Court precedent suggest otherwise.    Federal Rule of

Civil Procedure 41(a)(1)(A)(i) permits a plaintiff to

voluntarily dismiss an action before the opposing party serves

either an answer or motion for summary judgment.    Rule

41(a)(1)(B) explains the effect of such a dismissal: “Unless the

notice or stipulation states otherwise, the dismissal is without

prejudice.    But if the plaintiff previously dismissed any

federal- or state-court action based on or including the same

claim, a notice of dismissal operates as an adjudication on the

merits.”   Therefore, it appears that under Rule 41(a)(1)(B), a

Rule 41(a) dismissal operates as an adjudication on the merits

only if a plaintiff has previously dismissed a prior action

based on or including the same claims.

     The Supreme Court has recognized that where dismissal is

without prejudice under Rule 41(a), it is not an adjudication on

the merits.    See Semtek Int’l Inc. v. Lockheed Martin Corp., 531

U.S. 497, 505-506, 121 S. Ct. 1021, 1026-1027, 149 L. Ed. 2d 32,

41 (2001) (citing 18 Wright & Miller, § 4435, at 329, n. 4)

(“Both parts of Rule 41 . . . use the phrase ‘without prejudice’

                                  6
as a contrast to adjudication on the merits”).    Accordingly, a

first-time Rule 41(a)(1)(A)(i) dismissal, without prejudice,

does not bar a subsequent, related action on res judicata

ground.   See Id. (“The primary meaning of ‘dismissal without

prejudice,’ we think, is dismissal without barring the defendant

from returning later, to the same court, with the same

underlying claim.”).    Because dismissal of the First Action was

without prejudice, it was not an adjudication on the merits, and

res judicata does not bar the Second Action.    See Id.

                             CONCLUSION

     Because Defendants have not established that dismissal of

the First Action was a final judgement on the merits, their

motion to dismiss on res judicata grounds must be denied.    An

appropriate Order will issue.




Date: March 16, 2020                  _s/ Noel L. Hillman______
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  7
